Citation Nr: 1444448	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, claimed as left frontal sinus with post nasal drip.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an effective date earlier than March 6, 2008 for the grant of service connection for a left eyebrow scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from November 1963 to November 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At that time, the Veteran was represented by The American Legion (AL), his appointed service representative in his case on appeal.  However, he later revoked the AL's power of attorney and he has not appointed a new representative in his case.  In a January 2013 signed statement, the Veteran stated that he "will not use any other veterans organization" and that he had a list of VA accredited agents and lawyers.  As such, the Board finds that all due process requirements were met regarding the Veteran's right to appoint a representative in his case before the Board.

In a January 2012 decision, the Board reopened the Veteran's claim of service connection for an eye disorder.  At that time, the Board remanded his claims of service connection for eye, sinus, and heart disorders, and posttraumatic stress disorder (PTSD), and an increased rating for post-fracture status, left supraorbital ridge with headaches, to the Agency of Original Jurisdiction (AOJ) for further development.

In an October 2012 rating decision, the RO granted service connection for vitreous floaters of the left eye and a scar of the left eyebrow, assigned initial noncompensable and 10 percent ratings, respectively, effective from March 6, 2008.  The RO also granted a 40 percent rating for the Veteran's service-connected post-fracture status, left supraorbital ridge with headaches, also effective March 6, 2008. 

In an August 2013 decision, the Board denied the Veteran's claims of service connection for a psychiatric disorder and a rating in excess of 40 percent for post-fracture status, left supraorbital ridge, and granted separate 30 and 10 percent ratings, respectively, for a headache disability and loss of the left supraorbital sensory nerve, related to his post-fracture status, left supraorbital ridge disability.  At that time, the Board remanded the matters of service connection for heart and sinus disorders to the AOJ for further development.

The Board also remanded the matter of entitlement to an initial compensable rating for vitreous floaters of the left eye to the AOJ for issuance of a statement of the case (SOC).  The SOC was provided to the Veteran in June 2041, but an appeal was not perfected on this matter.

A July 2014 rating decision denied an effective date earlier than March 6, 2008 for the grant of service connection for a left eye brow scar.

The issue of entitlement to service connection for a heart disorder and an earlier effective date for the grant of service connection for a left eyebrow scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ for further development.


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has a sinus disorder, or currently diagnosed chronic vasomotor rhinitis, that had its clinical onset in or is otherwise related to his active service or to service-connected disability.


CONCLUSION OF LAW

The criteria for an award of service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in April and July 2008, and January 2012, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and non-VA medical records have been obtained, to the extent available.  A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files shows does not show any additional evidence relevant to the service connection claim on appeal not already considered by the AOJ.

In January 2012, the Board remanded the Veteran's case to the RO for further development that included obtaining records regarding the Veteran's treatment at the Newton-Wellesley Hospital.  There was been substantial compliance with the Board's remand, as records from the Newton-Wellesley Hospital, dated in December 2001, were obtained.  In a January 2012 signed statement, the Veteran reported that he contacted the office of Dr. G. (who treated him in 1997) and was advised that records were only kept for seven years and his records were destroyed.

The Board also directed that the Veteran be scheduled for VA examination regarding his claimed sinus disorder.  He was scheduled for VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx, in May 2012, and diagnosed with chronic vasomotor rhinitis.  The examiner failed to address all of the Board's questions, particularly those regarding secondary service connection, see 38 C.F.R. § 3.310.  Thus, the medical evidence of record was inadequate for appellate review as to the Veteran's claim of service connection for a sinus disorder.  

The Board remanded the Veteran's case in August 2013 and directed that a VA ear, nose, and throat (ENT) physician review the claims file and provide the opinion.  There was substantial compliance with the Board's remand, according to a May 2014 electronic message from the Director of Compensation and Pension at the VA medical center in Providence, as the Veteran was scheduled for a computer tomography (CT) scan (of his sinuses) in October 2013 but failed to report.  

In an April 17, 2014 statement, the Veteran said that he could not take CT scans "due to the anxiety/ panic attack problem[he had]caused by a service-connected incident."  He said that "[t]he problem occurs whenever [he] encounter[s] any situation where [he] feel[s] trapped or cornered."  The Veteran further stated that the problem was "documented in [his] medical records."  Additionally, he had a heart attack and avoided any situations that caused stress.  He noted that his service treatment records indicated that X-rays showed a fracture of his left frontal sinus and "VA can use this data to determine the extent of the damage to [his] sinus."

The CT scans were rescheduled for April 28, 2014, but the Veteran again failed to report.  The May 2014 e-mail correspondence indicates that, without the CT scan results, an addendum opinion could not be provided. 

The report from the VA medical facility notes that the Veteran failed to report for the scheduled CT scan examinations.  The June 2014 supplemental statement of the case (SSOC) informed the Veteran of his failure to report (see pages 3 and 6) and the consequences for his failure to cooperate.  

As discussed in greater detail below, the provisions of 38 C.F.R. § 3.655(a), (b) mandate that, when a claimant fails, without good cause, to report for a necessary VA examination scheduled in conjunction with an original compensation claim, the claim will shall be rated based on the evidence of record.  

The Board finds that additional efforts to schedule an examination would be futile.  

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for additional VA examination is not warranted as to the claim for service connection for a sinus disorder.  The Board has no legal recourse but to decide the Veteran's claim on the basis of the existing record.  38 C.F.R. § 3.655.

In sum, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and his written and oral statements.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board has thoroughly reviewed the record in conjunction with this case, including the Veteran's service treatment records and his written statements and oral testimony in support of his claim.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Contentions

The Veteran asserts that he has a sinus disability that had its onset during active service including his documented head injuries or, alternatively, is due to his service-connected post-fracture status left supraorbital ridge with headaches.  Service connection for post-fracture status left supraorbital ridge was granted by the RO in an October 1973 rating decision.

Legal Criteria

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement. 

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  This is also a direct service connection theory of entitlement. 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

However, although the Veteran is competent in certain situations to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of respiratory pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service treatment records do not discuss complaints, diagnosis, or treatment for a sinus disorder.  The clinical records show that the Veteran treated for varied respiratory complaints.  In March 1965, he complained of a sore throat and cough.  Results of a throat culture revealed normal flora, and the clinical impression was pharyngitis.  In September 1965, the Veteran complained of a runny nose and sore throat.  On examination, he had nasal stuffiness and his pharynx was inflamed.  Results of a throat culture revealed normal flora.  The impression was an upper respiratory infection.

In December 1965, the Veteran complained of a sore throat, with no other symptoms.  His pharynx was slightly infected.  Results of a throat culture revealed normal flora.  He was advised to gargle and use lozenges.  In September 1966, the Veteran complained of having a cough and chest pain.  His throat was inflamed.  The diagnosis was pharyngitis.

Records show that the Veteran was hospitalized from September 18 to October 6, 1966 for treatment of a fracture of the left frontal sinus that required surgical repair.  

According to a November 1966 clinical record, the Veteran was seen for complaints of considerable bloody posterior nasal drainage and old blood in his sputum with evidence of fresh or significant bleeding.  He was reassured and advised to return to the clinic if the problem persisted.

On a Report of Medical History completed in September 1967, when he was examined prior to discharge, the Veteran reported having migraine headaches due to his operation for a fractured left frontal sinus.  He checked "no" to having ear, nose, or throat trouble, and sinusitis.  The examiner noted the Veteran's September 1966 surgery to repair the left frontal sinus fracture.  On examination at that time, the Veteran's sinuses, nose, and mouth and throat, were all normal.

Post service, in April 1972, the Veteran submitted an original claim for VA benefits, but did not mention having a sinus disorder.  A September 1973 VA examination report does not discuss a sinus or other respiratory disorder.  X-rays of the Veteran's skull taken at the time showed large frontal sinuses but were otherwise considered a normal study.

June 1980 and August 1982 VA examination reports do not discuss a sinus disorder.

A June 2008 VA initial primary care note does not discuss any report of sinus problems nor do subsequent clinical records dated to January 2012.

During his May 2011 Board hearing, the Veteran testified that his sinus problem developed after 1966 when he blew his nose a lot, "that was it."  See Board hearing transcript at page 20.

In May 2012, the Veteran underwent VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx.  The examiner noted the Veteran's history of traumatic brain injury in 1966 when he sustained a left supraorbital fracture and underwent surgery.  He complained of a chronic runny nose that drained clear mucous in the morning and when he ate hot foods with some nasal congestion.  His symptoms did not present prior to his surgery and he took no medications for them.  

The Veteran stated that he may have discussed his symptoms with his primary care physician years ago, but no recommendations were given.  He denied having allergies and had his symptoms year round.  It was noted that there were no recent CT or magnetic resonance image (MRI) scans.

The examiner indicated that the Veteran had rhinitis.  Other pertinent physical findings included valvular collapse of the left nasal passage and positive cottles maneuver on the right.  The diagnosis was chronic vasomotor rhinitis.  The examiner observed that it was "possible that this type of injury could cause chronic rhinitis but due to lack of evidence of when this condition began, and because there are many causes of rhinitis medication, endocrine, allergic), it is not possible to definitively state that his injury caused his rhinitis.  Rhinitis is less likely than not service related." 

The May 2012 VA examiner appeared to believe that, to offer a favorable response, the evidence would need to show a "definitive" relationship, which is not the correct legal standard for application.  

In a May 2012 statement, the Veteran reported that he knew he had a sinus problem prior to discharge from service but did not know the fracture could cause it, so he did not include it on his 1972 claim for VA benefits.

The Veteran failed to report for VA CT scan examinations (of his sinuses) scheduled in October 2013 and April 2014.  His explanation as to why he failed to appear for the scheduled examination is that the CT scan prompted anxiety/panic attacks caused by a service-connected incident.  He argued that VA can use his service treatment records to determine the extent of the current damage to his sinus.  See 38 C.F.R. § 3.655. 

When a veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

While VA has a duty to assist the Veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the Veteran to appear for VA examinations.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993). 

In sum, the Veteran was aware of the consequences of a failure to report for VA examination without good cause.  He has not shown good cause for his failure to appear for the VA CT scan examinations scheduled in October 2013 and April 2014.  The Board finds that the Veteran failed to report to the scheduled October 2013 and April 2014 VA examinations without good cause.  See 38 C.F.R. § 3.655(b).  As such, his claim must be rated based upon the evidence of record.  Id. 

Given that there is no competent evidence that the claimed sinus disorder has been aggravated by a service-connected disorder, given that the Veteran failed to report for the scheduled CT examinations, and given that he has not provided good cause for his failure in this regard, his claim must be denied. 

Again, the Veteran has contended that service connection should be granted for a sinus disorder.  Although the evidence shows that he currently has chronic vasomotor rhinitis, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  The record reflects that his respiratory system was normal on separation from service and the first post service evidence of record of rhinitis is from 2012, nearly 40 years after the Veteran's separation from service.  In short, no medical opinion or other medical evidence relating the Veteran's chronic vasomotor rhinitis to service or any incident of service has been presented.  See Holten v. Shinseki, 557 F.3d at 1366; Shedden v. Principi, 381 F.3d at 1167.

Service connection for a sinus disorder is therefore not warranted.

In denying service connection as to the claim on appeal, the Board has considered the Veteran's contention that a relationship exists between his current chronic rhinitis disorder, and military service, including treatment for the fracture of his left frontal sinus in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

To the extent the Veteran is claiming that sinus problems have persisted since service, this is inconsistent with the overall record that reflects that his chronic vasomotor rhinitis problems manifested after service and he is not a reliable historian.  The Veteran made no mention of his sinus or rhinitis problems in September 1967 during his service examination for separation, and examination of his nose and throat at that time was normal.  He has not explained why he failed to mention pertinent difficulty when examined pursuant to service requirements.  Nor did the Veteran mention sinus or rhinitis in his initial claim for VA benefits received in 1972, or during his September 1973, June 1980, or August 1982, VA examinations.  The Board does not find the Veteran to be a credible historian as to his contentions of continuous symptomatology.  In any event, as sinusitis and rhinitis are not chronic diseases under 38 C.F.R. § 3.309(a), service connection cannot be awarded solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d at 1331. 

Given the above, the preponderance of the credible evidence is against the Veteran's claim for service connection for a sinus disorder.
The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a sinus disorder, claimed as left frontal sinus with post nasal drip, is denied.







REMAND

Heart Disorder

The Veteran asserts that he has a heart disorder due to military service.  He also appears to contend that his heart disorder may be related to Darvon that was prescribed for his headaches and anxiety associated with his service-connected post-fracture of the left supraorbital ridge.  During his May 2011 Board hearing, he testified that his 1997 heart attack was the first time he learned that he had a cardiovascular problem.  See Board hearing transcript at page 18.

In May 2012, the Veteran underwent VA examination for ischemic heart disease. The physician-examiner reviewed the medical records, performed a clinical evaluation, and found that the Veteran had ischemic heart disease and coronary heart disease. 

In a May 2013 Addendum, a VA nurse practitioner reviewed the Veteran's medical records and opined that the claimed heart disorder was less likely than not (less than a 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  According to this examiner, the Veteran developed ischemic heart disease decades after his discharge from military service.  There was no documentation in his claims file to indicate that the Veteran had any heart condition/complaints while in military service. 

The VA examiner also opined that the Veteran's claimed condition was less likely than not proximately due to or the result of his service-connected disability.  The examiner stated that there was no documentation in the Veteran's claims file to indicate a link between his service-connected disabilities and his heart disorder diagnosed in 1997. 

The examiner noted that the Veteran's lay statement referenced his stress from service-connected disabilities as a cause for his heart condition, as well as the use of Darvon.  According to the VA examiner, three decades passed since the Veteran was in military service, and the onset of his heart condition, and many other everyday life factors could have equally caused his stress.  The examiner indicated that stress was a constant in everyone's day to day life, (but) not everyone developed heart conditions. 

The examiner noted that, according to the Federal Drug Administration, Darvon was removed from the market due to electrical changes that it may cause in one's heart. Electrical changes in one's heart may lead to an arrhythmia.  However, arrhythmia was not the same condition as coronary artery disease. 

According to the VA examiner, there was no currently identified evidence linking the Veteran's service-connected disabilities and his heart disorder.  There was no recent documentation for one to establish aggravation.  It was less likely than not that the Veteran's service-connected disabilities led to aggravation of his ischemic heart disease

In October 2013, a VA cardiologist opined that it was less likely as that the Veteran had a heart disorder incurred in or caused by a service injury, event, or illness.  The examiner's rationale was that there was "no mention on discharge from service physical of any heart disease or mention of any complaints that would indicate possible heart disease."  The examiner further noted no record of any Agent Orange exposure.  

The examiner also opined that it was less  likely as not that the Veteran's heart disorder was proximately due to service-connected disability.  The examiner's rationale was that there was "no evidence [the Veteran's] heart disease was aggravated or related to his service connected post fracture status of the left supra orbital ridge with headaches."

The opinion is of limited value, however, because it was not accompanied by any  rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (to the effect that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")


Earlier Effective Date

The July 2014 rating decision denied an effective dated earlier than March 6, 2008 for the grant of service connection for a left eye brow scar.  In a July 29, 2014 signed statement, the Veteran expressed disagreement with the RO's July 2014 rating decision.  The Board construes the Veteran's statement as a notice of disagreement for an effective date earlier than March 6, 2008 for the grant of service connection for a left eye brow scar.  Since the appellant filed a timely notice of disagreement with respect to the RO's determination, the Board's jurisdiction has been triggered.  At this point, the issue must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO can issue a statement of the case on the underlying claim.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to an effective date earlier than March 6, 2008 for the grant of service connection for a left eyebrow scar.  If, and only if, the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

2. Refer the Veteran's claims file and a copy of this Remand to the VA cardiologist who prepared the October 2013 medical opinion (or another similarly qualified physician).  A physician must respond- it is insufficient that a physician merely be consulted in a report written by a physician assistant.  The examiner should:

a. identify all cardiac disabilities or diseases, to include ischemic heart disease and coronary artery disease.

b. Opine as to whether it is at least as likely as not that (a 50 percent probability) that any post service heart disorder including ischemic or coronary heart disease is related to service, including Darvon prescribed for headache pain in service.

c. If any chronic coronary or ischemic heart disease is unrelated to service, is it at least as likely as not that it is due to or aggravated (permanently worsened beyond its natural progression) by service-connected post-fracture status, left supraorbital ridge with headaches?

d.  If aggravated, what is the baseline level of heart disability and what is the permanent, measurable increase in current heart pathology attributable to the post-fracture status, left supraorbital ridge with headache disorder.

e. The examiner should provide reasons for these opinions. 

f. If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

g. If the previous examiner is not available, the Veteran should be afforded a new examination to obtain answers to the questions contained in a-d, above.

3. If the benefit sought on appeal is not granted, issue a SSOC.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


